Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Examiner's Statement of reason for Allowance
Claims 1-4, 6-7, 9-12, 14-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and system for user of DHCP for location information of a user device for automatic traffic forwarding.
The closest prior art, as previously recited, Vempati (US 2013/0111066), Batchu (US 2015/0282041), Conway (US 2006/0177063), are also generally directed to various aspects of traffic forwarding.  However, none of above prior art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 9, and 17.For example, none of the cited prior art teaches or suggest the steps of: 
responsive to joining a new network, performing a Dynamic Host Configuration Protocol (DHCP) operation to obtain network configuration parameters; receiving a DHCP message in response with the network configuration parameters; via an application executed on the user device for service discovery and connectivity, analyzing data in the DHCP message to determine one or more forwarding profiles on the new network, wherein the one or more forwarding profiles are based on a location or trust of the new network, and wherein the data includes one of a predetermined value indicative of a trusted network and absence of the predetermined value indicative of an untrusted network, the predetermined value is included or excluded by a DHCP server; automatically installing the determined one or more forwarding profiles which determines how subsequent traffic is forwarded in the new network trust of the new network, wherein the location and trust are used to determine rules associated with the network.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439